21-10249-mg      Doc 37     Filed 02/23/21 Entered 02/23/21 18:04:33              Main Document
                                         Pg 1 of 2



                          LAW OFFICES OF MICHAEL B. WOLK, P.C.
                          155 East 55th Street, Suite 300B
                          New York, New York 10022
                          Tel: 917-238-0576
                          Email: michael.wolk@wolkgroup.com
                                                         February 23, 2021
  BY EFILING
  The Honorable Martin Glenn, U.S.B.J.
  United States Bankruptcy Court for the Southern
  District of New York
  One Bowling Green
  New York, New York 10004

         Re: In re Navient Solutions, LLC – Involuntary Chapter 11
             Case No. 21-10249 (MG)
             Application on Behalf of Unsecured Creditors

  Dear Judge Glenn:

  Pursuant to the filed Joinder today under 11 U.S.C. 303(c) and Rule 1003(b) of the
  Federal Bankruptcy Rules (Dkt. 35), my client Public Interest Capital, LLC (“PICAP”)
  has joined this involuntary case, both in its individual capacity as a creditor, as well as in
  its capacity as a proposed creditor-class claim representative on behalf of other similarly
  situated persons and entities.

  As set forth in the filed Joinder, PICAP’s individual creditor claim, as well as PICAP’s
  proposed creditor-class claims, are neither contingent nor subject to a bona fide dispute
  by virtue of, inter alia, merits rulings involving the adjudicated liability of Navient
  Solutions, LLC (the “Alleged Debtor”), issued on August 31, 2020 by the United States
  Court of Appeals for the Tenth Circuit in McDaniel v. Navient Solutions, LLC (In re
  McDaniel), 973 F.3d 1083 (10th Cir. 2020) (the “Federal Appellate McDaniel-Liability
  Ruling”), and on October 22, 2019 by the United States Court of Appeals for the Fifth
  Circuit in Crocker, et al. v. Navient Solutions, LLC and Navient Credit Finance
  Corporation (In re Crocker), 941 F.3d 206 (5th Cir. 2019) (the “Federal Appellate
  Crocker-Liability Ruling”) (together, with the Federal Appellate McDaniel-Liability
  Ruling, the “Federal Appellate Liability Rulings”).

  The anticipated amount of PICAP’s proposed creditor-class claims - - as to which the
  liability of the Alleged Debtor has already been adjudicated in the Federal Appellate
  Liability Rulings - - is several billion dollars.

  It is respectfully submitted that in the event the Court were to render a subsequent
  determination in this involuntary case that the multi-billion creditor-class claim is not
  subject to a bona fide dispute as to liability, then such a determination would also
  establish a prima facie case that the Alleged Debtor is not generally paying its debts as
  they currently (and previously) became due.



                                                1
21-10249-mg     Doc 37     Filed 02/23/21 Entered 02/23/21 18:04:33            Main Document
                                        Pg 2 of 2



  In a reported decision on November 7, 2019, the United States Court of Appeals for the
  Ninth Circuit, Bankruptcy Appellate Panel ruled that where, as in this involuntary case
  involving 12 or more creditors, the Alleged Debtor elects to file a pre-answer motion
  seeking to dismiss the involuntary case, then the Alleged Debtor is legally required to file
  a list of all unsecured creditors - - before a hearing is held on such pre-answer motion -
  - so as to afford those unsecured creditors a reasonable opportunity to decide whether to
  join and support the involuntary case (and, if so, to have a reasonable opportunity to
  prepare and submit papers in response to the pre-answer motion to dismiss). See In re
  QDOS, Inc., 607 B.R. 338 (9th Cir. BAP Nov. 7, 2019), app. dism. for lack of jur. (9th Cir.
  Nov. 30, 2020).

  Pursuant to the foregoing, it is respectfully requested that the Court adjourn the hearing
  on the Alleged Debtor’s motion to dismiss for at least one week from February 25, 2021
  to March 4, 2021 (or such other later date the Court deems appropriate) - - in accordance
  with the statutory rights of the unsecured creditors of the Alleged Debtor under 11 U.S.C.
  303(c), Rule 1003(b) of the Federal Bankruptcy Rules, and the only reported appellate
  authority directly on point on this issue in QDOS, Id.

  I am also happy to participate in a conference call to discuss the matter.

  Thank you for Your Honor’s time and consideration in this matter.

                                                     Respectfully submitted,

                                                        /s/ Michael B. Wolk

                                                     Michael B. Wolk
  cc: Counsel of record for the Alleged Debtor
       Navient Solutions, LLC (By ECF)
      Counsel of record for the Petitioning Creditors
       (By ECF)




                                               2
